Citation Nr: 0410313	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  03-03 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






REMAND

The veteran served on active duty in the Army from November 1966 
to September 1969.

This case comes before the Board of Veterans' Appeals (Board) from 
a 2002 RO decision which denied service connection for PTSD.  The 
veteran requested a Board hearing but later withdrew such request.

Upon consideration of the evidence of record, the Board finds 
there is a further VA duty to assist the veteran with his claim 
for service connection.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The veteran claims service connection for PTSD due to stressors he 
allegedly experienced in Vietnam during his Army service.  His 
service personnel records show that during his active duty he was 
stationed in Vietnam from September 1967 to September 1968.  His 
organization was Battery A, 6th Battalion, 71st Artillery, and he 
asserts that he was stationed at both Bien Hoa and Cam Rahn Bay in 
Vietnam.  His military occupational specialty was construction 
machine operator.  His service records show no combat decorations 
or other evidence that he served in combat.  Recent VA examination 
and treatment reports show a PTSD diagnosis (among other 
diagnoses).

Regardless of diagnosis, service connection for PTSD requires 
credible evidence of an in-service stressor.  38 C.F.R. § 
3.304(f).  Since the veteran did not engage in combat, his 
statements are inadequate to prove the occurrence of a stressor in 
service; such a stressor must be established by official service 
records or other credible supporting evidence.  Pentecost v. 
Principi, 16 Vet.App. 124 (2002); Cohen v. Brown , 10 Vet.App. 128 
(1997); Doran v. Brown, 6 Vet. App. 283 (1994).  In various 
statements (e.g., August 2003 written statement, September 2003 VA 
examination, December 2003 written statement), the veteran has 
related that his Vietnam stressors included such incidents as 
driving through the middle of a firefight between opposing forces, 
having his best friend that he enlisted with killed in action, and 
experiencing mortar attacks when he was stationed at both Bien Hoa 
and Cam Rahn Bay.

In a November 2003 letter to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), which has recently been 
renamed the U.S. Armed Services Center for Unit Records Research 
(CURR), the RO requested that an effort be made to verify the 
veteran's alleged stressors.  Copies of some service personnel 
records and his stressor statement were provided.  In December 
2003, CURR responded that insufficient stressor information had 
been provided.

The Board notes that subsequent to the November 2003 letter from 
the RO to CURR requesting stressor verification, the veteran 
submitted an additional statement in December 2003 containing a 
more detailed description of his alleged Vietnam stressors.  In 
this statement, he asserts that he was subjected to mortar attack 
in Bien Hoa shortly after his arrival there (in approximately 
September 1967), drove through a firefight in approximately June 
or July 1968, and was subjected to mortar attack in Cam Rahn Bay 
in 1968.  This description and placement of these events appears 
to be sufficiently detailed to allow verification to be attempted 
by CURR.  Moreover, one of the veteran's claimed stressors 
includes mortar attacks at bases he was stationed at in Vietnam.  
The Board notes that there has recently been a significant court 
decision, in another veteran's case, concerning stressors for 
PTSD.  In Pentecost v. Principi, 16 Vet.App. 124 (2002), the court 
held that a rocket attack at a large base in Vietnam may be a 
sufficient PTSD stressor, and a veteran's claimed personal 
exposure to the rocket attack will be satisfactorily corroborated 
by his presence with his unit which was known to be generally 
exposed to the rocket attack.  The Board also knows from 
experience with other veterans' cases that CURR is capable of 
providing unit histories for the time a veteran was with his unit 
in Vietnam, and such histories often include information verifying 
rocket/mortar attacks such as the one described in Pentecost.  

The VA duty to assist the veteran requires that further efforts be 
made to verify, through CURR, his alleged Vietnam stressors.  
Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO should again ask CURR to attempt to verify stressors 
which the veteran alleges he experienced in Vietnam during his 
Army service.  The RO should provide CURR with a description of 
the alleged stressors, along with copies of pertinent service 
records.  Aside from any information CURR may be able to provide 
on the veteran's claimed individualized stressors, CURR should 
provide detailed unit histories for the veteran's unit (Battery A, 
6th Battalion, 71st Artillery) covering the time when he was with 
his unit in Vietnam (September 1967 to September 1968), as this 
information may show rocket/mortar attacks (which is one of the 
claimed stressors).

2.  After assuring compliance with the notice and duty to assist 
provisions of the law, the RO should review the claim for service 
connection for PTSD.  If the claim is denied, the veteran and his 
representative should be provided a supplemental statement of the 
case, and given an opportunity to respond, before the case is 
returned to the Board.   

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	                  
_________________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



